Citation Nr: 1216532	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from May 1981 to January 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that declined to reopen the Veteran's previously denied claim for service connection for degenerative disc disease of the lumbosacral spine.  

In September 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In July 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a November 2010 decision, the Board reopened the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine and remanded the reopened claim to the RO via the AMC for further evidentiary development.


FINDING OF FACT

The evidence preponderates against a finding that degenerative disc disease of the lumbosacral spine had its onset during or is otherwise related to the Veteran's active service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In March 2005 and August 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to how VA determines disability ratings or effective dates are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records have been associated with the claims file, to the extent available.  All reasonably identified and available VA and non-VA medical records have been secured, to the extent available.  Records regarding the Veteran's award of Social Security Administration (SSA) disability benefits were also obtained.

The Veteran was also afforded a VA examination in February 2010 in conjunction with his claim and the examination report is of record.  The Board finds that this report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).

As noted above, in November 2010, the Board remanded the Veteran's case to the RO for further development that included requesting his medical records, dated from 1993 to 1998, from the VA medical center (VAMC) in Miami, Florida, and from Dr. J.J.B., and obtaining records associated with his Worker's Compensation claim from the State of New Jersey Department of Labor and Workforce.  There has been substantial compliance with this remand, as records from the VAMC in Miami, dated from 1998, were obtained and, in August 2011, the VAMC advised the RO that records regarding the Veteran, dated from 1993 to 1997, were unavailable.  In a September 2011 response to the RO's request, Dr. J.J.B. advised the RO that his office policy was to maintain records for seven years and records dated prior to 2004 were destroyed.  

Further, in a September 2011 letter to the Veteran, his attorney advised that he had no records regarding his 1999 Worker's Compensation file and did not have any files dated prior to 2006 due to an office flood.  The attorney provided a copy of the Veteran's April 2005 Worker's Compensation settlement Order from his 1999 accident.  Substantial compliance with the Board's directives was accomplished.  The Board finds that the duty to assist the Veteran has been satisfied in this case.


II. Factual Background and Legal Analysis

The Veteran contends that his current back disorder is due to injuries sustained after a fall from a telephone pole and repelling from a helicopter during active service.  Thus, he maintains that service connection is warranted for his claimed back disorder.  During his recent Board hearing, the Veteran testified that he initially injured his back during Advanced Individual Training in July or August 1981 when he fell off the top of a pole (see Board hearing transcript at page 3).  He said he was not a parachute trooper but did fall while repelling from a helicopter (Id. at 4).  The Veteran said that he went to sick call "numerous, numerous times about [his] back" but all his records were missing aside from one or two records, the September and October 1984 records (Id. at 6).  

Post service, the Veteran said that he sought private medical treatment for his back from Dr. J.B. in 1991 (Id. at 7).  He received treatment for his back from VA starting in approximately 1993, and from Dr. H.P., his primary doctor since approximately 2001 (Id. at 5 and 11).  The Veteran said that he had a work-related injury in 1999 when he lifted a heavy box and subsequently filed a Worker's Compensation claim for which he received SSA disability benefits (Id. at 11 and 15).  He said that his neck was "messed up" from military service and all the problems he had just worsened after the 1999 accident (Id. at 16)

Thus, the Veteran contends that service connection is warranted for degenerative disc disease of the lumbosacral spine.

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  This is a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Service treatment records reveal that, on September 14, 1984, the Veteran was seen with complaints of left knee and back pain and it was noted that he re-injured his back while running.  No abnormalities were noted on examination and the examiner reported that the Veteran's back was previously injured in a jump.  The assessment included low back pain and he was returned to duty.  When examined for separation on October 10, 1984, the Veteran's spine was described as normal.  On October 24, 1984, the Veteran was seen in the clinic with complaints of knee pain after completing a 10 kilometer run but he did not report having back pain.
      
The post-service medical evidence shows that, on March 20, 1992, J.J.B., D.O., referred the Veteran for microcurrent therapy evaluation.  The relevant record reveals decreased range of lumbar spine motion with pain and the clinical assessment was an exacerbation of cervical and lumbar spine strain and sprain, lumbar degenerative syndrome, and bulging discs.
      
VA outpatient records, dated in April and May 1998, indicate that the Veteran was seen for complaints of back pain, and show a history of chronic back pain.  Results of x-rays taken at the time were reported as normal.  The April 21, 1998 radiology report includes an impression of no abnormalities appreciated but if there was a concern for disc herniation, computed tomography (CT) or magnetic resonance image (MRI) was suggested.  It does not appear these studies were performed.
      
In June 1999, the Veteran incurred a work-related back injury.  
      
In a May 30, 2000 statement, R.G.C., D.O., said that he evaluated the Veteran for cervical and lumbar spine injuries and reviewed results of a July 1999 MRI that showed disc herniation at L5-S1.  Dr. C. said that the Veteran had residuals of disc herniation and lumbosacral strain and strain superimposed upon the pre-existing degenerative disc disease.  According to the Workers Compensation settlement Order, dated in April 2005, the Veteran had a 30 percent permanent partial total disability for cervical sprain/strain with left brachial neuralgia, lumbosacral sprain/strain superimposed on pre-existing degenerative disc disease (due to a lifting accident on June 1, 1999).

In a November 2001 application for SSA disability benefits, the Veteran reported the onset of his back pain in approximately May 1999.  According to an August 2002 administrative decision, the SSA found the Veteran to be totally disabled and unable to work since December 2000, due to discogenic and degenerative back disorders.
      
Private medical records, dated from February 2001 to May 2010, including those from H.W.P., D.O., reflect the Veteran's treatment for degenerative disc disease and degenerative joint disease of the cervical and lumbar spine with radiculopathy.
      
A January 2004 VA medical record indicates that the Veteran was seen in the emergency room for complaints of back pain for months.  A history of herniated cervical and lumbar disc work-related injury was noted.
      
In an October 27, 2009 signed statement, Dr. H.W.P. stated that the Veteran had chronic cervical and low back pain associated with lumbar and cervical radiculopathy and a herniated nucleus pulposus at L5-L5 and degenerative disc disease at L4 through S1 and degenerative joint disease of the lumbar spine.  In Dr. H.W.P.'s opinion, the Veteran had persistent and consistent back pain related to a previous back injury sustained in military service that can be stated with a reasonable degree of medical certainty.
      
A February 2010 VA examination report reflects that an examiner reviewed the Veteran's medical records, performed a clinical evaluation, and diagnosed the Vetran with degenerative disc disease of the lumbosacral spine with bilateral L5 radiculopathy.  In the VA examiner's opinion, it was more likely than not that the Veteran's currently diagnosed back disorder was not related to the documented injuries in service.  The VA examiner explained that the Veteran had no further mention of back pain after the September 1984 clinical record, normal examination findings at service discharge, and that, in his application for SSA disability benefits, the Veteran reported onset of back pain in May 1999.
      
In a June 14, 2010 signed statement, Dr. H.W.P. reiterated his previous opinion and said the fact that the Veteran had a normal examination at service discharge did not compromise the fact that he had consistent and persistent and/or recurrent back pain due to injuries incurred during active service.  Dr. H.W.P. said that, although the Veteran had a supposedly normal examination at service discharge without any focal neurological signs, it was unquestionably a problem with chronic back pain that one may not have any focal neurologic signs at any given time.  He said that the Veteran had back pain from several injuries that occurred during service that caused micromolecular damage that subsequently evidenced itself by his chronic and persistent back pain.  Dr. H.W.P. observed that the Veteran had degenerative disk disease and, on electromyographic findings, had evidence of L5 radiculopathy.  Dr. H.W.P. also noted that there was no way of documenting any evidence of degenerative disk disease or radiculopathy during the Veteran's military service since those tests were not performed during his service. 

In Dr. H.W.P.'s opinion, the Veteran's current lumbar spine disorder was related to his previous military service injuries and that the presence of recurrent documentation in physicians' offices in Miami, Florida from 1992 to 1997, and the fact that he had another injury in 1999, superimposed upon his military injury, did not bespeak of any issue with regard to the fact that his problems did not begin during military service.  Dr. H.W.P. believed that the medical evidence gave reasonable doubt as to the timing of the onset of the Veteran's recurrent and persistent back pain.  Dr. H.W.P. noted an article in the February 1988 issue of the New England Journal of Medicine, by Dr. John Freymoyer, that discussed the natural course of back pain and sciatica.  It was noted that chronic low back pain can demonstrate a physical examination that was completely non-specific except for the demonstration of restricted range of motion and possibly muscle spasm with a non-specific, non-anatomical and/or confusing neurosensory exam.  

The Veteran has contended that service connection should be granted for degenerative disc disease of the lumbosacral spine.  Although the evidence shows pertinent disability, a preponderance of the evidence shows that this disability is not related to service or any incident thereof.  

The service treatment records do not provide evidence of a chronic spine disorder in service.  Although the Veteran reported having back pain in September 1984, his spine was normal when examined for discharge on October 10, 1984.  He did not report having back pain on October 24, 1984, when he was seen for complaints of knee pain after running over 6 miles, that would certainly argue against his claim of having a significant back pain at that time.  

The record reflects findings of lumbar degenerative syndrome and bulging discs in March 1992, about 7 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The February 2010 VA examiner opined that it was more likely than not that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with bilateral L5 radiculopathy was not related to documented injuries to his low back in service.  According to the VA examiner, after the September 1984 report of back pain in service, the Veteran was returned to duty and there was no further mention of his having back pain during his October 10, 1984 discharge examination, or after completing a 6.2 mile run later in October 1984.  Moreover, the VA examiner noted that the Veteran's active duty was many years prior to his May 1999 onset of back pain, as reported in his November 2001 SSA disability application and, when seen in the VA emergency room in January 2004 for complaints of back pain, a history of a work-related injury was noted, not an injury in service.  The VA examiner provided a clear rationale to support that opinion.  

In support of his claim, the Veteran would point to the October 2009 and June 2010 statements from Dr. H.W.P., his treating physician, who said that the fact that the Veteran had a normal examination at service discharge did not compromise the fact that he had consistent and persistent and/or recurrent back pain due to injuries incurred during active service.

But, where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the February 2010 VA examiner's opinion, on which 

it bases its determination that service connection for degenerative disc disease of the lumbosacral spine is not warranted. 

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."); see also Wray v. Brown, 7 Vet. App. at 493. 

The Board therefore places greater weight on the VA examiner's opinion, that finds that it was more likely than not that the Veteran's degenerative disc disease of the lumbar spine with bilateral L5 radiculopathy was not related to the documented injuries he had to his low back in service, than on Dr. H.W.P.'s opinion to the effect that the fact that the Veteran had a normal examination at service discharge did not compromise the fact that he had consistent and persistent and/or recurrent back pain due to injuries incurred during active service. 

In support of his opinion, Dr. H.W.P. points to a 1988 journal article to the effect that chronic low back pain can demonstrate a physical examination that was completely non-specific except for restricted range of movement and possibly muscle spasm with non-specific, non-anatomical and/or confusing neurosensory exam.  However, when the Veteran was examined for service discharge in October 1984, there was no report of restricted range of lumbar spine movement, muscle spasm, or any neurosensory abnormality.  Nor did Dr. H.W.P. address the Veteran's ability to run over six miles after that discharge examination without any complaint of back pain, as noted by the 2010 VA examiner.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner who provided the written opinion in February 2010.  This medical specialist had the opportunity to review all the Veteran's medical records regarding the diagnoses of degenerative disc disease and bilateral L5 radiculopathy of the lumbar spine.  The VA examiner reviewed the Veteran's service and private medical records and stated that, after the Veteran's September 1984 report of back pain in service, he was returned to duty and there was no further mention of his having back pain during either his October 1984 discharge examination or after completing a 6.2 mile run later in October 1984, that would suggest that the previous back injuries resolved.  Moreover, the VA examiner noted that the Veteran's active duty was many years prior to the post service clinical notations of back pain, as reported in his November 2001 SSA application and, when seen in the VA emergency room in January 2004 for complaints of back pain, a history of a work-related injury was noted, not an injury in service.  See Prejean v. West, 13 Vet. App. at 448-9 (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the October 2009 and June 2010 opinion from Dr. H.W.P., the private physician, who stated that the fact that the Veteran had a normal examination at service discharge did not compromise the fact that he had consistent and persistent and/or recurrent back pain due to injuries incurred during active service, the Board finds that, given the scope and depth of the VA examiner's expertise and rationale, this opinion carries more weight than that of Dr. H.W.P.

The overall evidence demonstrates that the degenerative disc disease is not related to the Veteran's period of active military service.  While, in January 2010, the Veteran's representative said that the Veteran averred to falling from a communications telephone pole that injured his back during Advanced Individual Training and subsequently re-injuring his back while conducting training in September 1984, and the Veteran testified to having "numerous" back injuries in service, the VA examiner expressly noted that the service treatment records were not referable to treatment for any complaint of back pain prior to or after September 14, 1984.  The VA examiner explained that, when seen in the clinic six weeks later, on October 24, 1984, the Veteran reported knee pain after his 6.2 mile run but did not mention back pain.  The VA examiner opined that the October 24, 1984 note demonstrates that previous low back injuries recovered sufficiently for him to run 6.2 miles without complaint of back pain.  The VA examiner also noted that the Veteran's November 2001 SSA disability claim reported the onset of his back pain in May 1999, not in military service.

The Veteran has repeatedly told VA and his private physician that he sustained multiple back injuries in service.  To the extent the Veteran is now claiming that significant low back pain continued since service, he is not a reliable historian.  While the records document that he reported re-injuring his back in September 1984, the records are devoid of subsequent complaint of low back pain or injury.  The Board does not find it likely that the Veteran had significant continuous low back pain and was able to successfully complete a 10 kilometer run with the only mention of problems being a complaint of knee pain.  One would think that if the Veteran had such recurring back problems, he would have mentioned them during the examination.  His complaints cannot be relied upon as true assessments of his back disability under the circumstances.

In fact, when examined for service discharge on October 10, 1984, the Veteran's spine was normal and, when seen in the clinic on October 24th for complaints of knee pain, he did not mention having back pain.  Although the Veteran was treated for back pain in March 1992, that record does not reference a back injury in service.  While in May 2000, Dr. C. opined that the Veteran sustained a back injury superimposed upon pre-existing degenerative disc disease, the 1998 VA medical records are not referable to a diagnosis of degenerative disc disease.  Nor did the Veteran report having the onset of back pain in service in his November 2001 SSA disability application when he said his back pain started in May 1999.  The Veteran himself is not shown to have the medical expertise to diagnose or determine the etiology of degenerative disc disease and his argument that he had degenerative disc disease and lumbar spine injuries in service fails. 

There are no grounds to grant the Veteran's claim on a direct-incurrence basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

While the Veteran maintains that he has degenerative disc disease of the lumbosacral spine that had its onset or is related to trauma in service, as a lay person, he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine, and his claim is therefore denied. 

ORDER

Service connection for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


